Citation Nr: 1524822	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  09-15 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1973 to July 1973.  He had subsequent periods of active duty for training and inactive duty for training in the Army Reserve until his retirement in 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which in pertinent part denied service connection for a right knee condition and a left knee condition.  

In February 2009, the Veteran testified at a Decision Review Officer (DRO) hearing at the RO.  

In December 2011, the Veteran passed away.  The appellant is his surviving spouse and in July 2012, the Pension Management Center at the RO in St. Paul, Minnesota determined that she was a valid substitute claimant.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977-52,983 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010).  

In April 2015, a hearing was held before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran had a right knee disability related to overuse injuries sustained during periods of active duty training and inactive duty training in the Army Reserve.

2.  The preponderance of the evidence shows that the Veteran had a left knee disability related to overuse injuries sustained during periods of active duty training and inactive duty training in the Army Reserve.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability are met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).  

2.  The criteria for service connection for a left knee disability are met.  38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision herein, a detailed discussion as to how VA satisfied its duties to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  




Analysis

In a May 2007 statement, the Veteran reported that he worked in the Army Reserve as a drill instructor and participated regularly in mandatory physical training, which he felt led to his current bilateral knee condition. 

At the February 2009 DRO hearing, the Veteran testified that he spent a lot of time out in the field and as a drill sergeant he had to stay in shape all year.  He reported having problems with his knees during service and that he eventually had surgery on the left knee.  

As noted, the surviving spouse is pursuing the appeal as a substitute claimant.  At the travel board hearing, she testified that the Veteran constantly complained about how his knees hurt and that he iced his knees at night.  She essentially contends that his knee problems are related to the rigors of his Reserve service. 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during active military service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Active military service includes active duty, or any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military service also includes any period of inactive duty training during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id. 

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  Presumptive periods do not apply to periods of active duty training and inactive duty training.  See Biggins v. Derwinski, 1 Vet. App. 474 (1991). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Initially, the Board concedes evidence of current disability.  That is, private medical records show the Veteran had degenerative joint disease in both knees and was status post left knee arthroscopy with partial medical meniscectomy.  

As to whether there was an in-service event or injury, service treatment records do not specifically document any acute knee injuries during a period of active duty training or inactive duty training.  Report of Medical History dated in April 1982 notes prepatellar bursitis in January 1982, but that the Veteran had been cleared.  On Report of Medical History in April 1990, the Veteran again reported having or having had bursitis.  The examiner noted bursitis of the right knee and that he treated with ice after jogging.  The lower extremities were reported as normal on clinical evaluation.

Notwithstanding, the Veteran indicated that he had regular participation in mandatory training and that he experienced problems with his knees during service and continuing thereafter.  The Veteran is competent to report his symptoms and the Board finds his statements credible.  See Layno v. Brown, 6 Vet. Ap. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  Thus, the evidence tends to establish overuse type knee injuries during his various periods of active duty training and inactive duty training.  

The remaining question concerns nexus.  An October 19, 2007 record from a private orthopedist, Dr. M. M., includes an impression of "[b]ilateral degenerative joint disease of the knees, likely secondary to his multiple years of jogging, running and being a drill sergeant."  An October 22, 2007 note indicates that MRI of the left knee showed evidence of a posterior horn medial meniscus tear and the physician felt "that this was likely due to all of the years of jogging and pounding that he had to do as both a drill sergeant, as well as for his own necessary physical fitness to maintain that reservist career."  In February 2008, Dr. M. M. stated "[i]t is certainly my belief that very likely the requirement of jogging and physical activity that the drill sergeant training and physical activity required is very likely responsible for the arthritis that had developed in his joint, as well as likely contributed to the degeneration and tear of the medial meniscus, which ultimately did require surgery."

As set forth, the private medical statements support the Veteran's claim.  The statements appear to be based on an accurate history as provided by the Veteran and the Board finds them highly probative.  The record does not contain probative evidence to the contrary.  

Accordingly, the preponderance of the evidence supports a finding that the Veteran had bilateral knee disability related to injuries sustained during periods of active duty training and inactive duty training and service connection is warranted.  


ORDER

Service connection for a right knee disability is granted.  

Service connection for a left knee disability is granted.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


